

117 HR 3168 IH: To designate the facility of the United States Postal Service located at 1087 Route 47 South in Rio Grande, New Jersey, as the “Carlton H. Hand Post Office Building”.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3168IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 1087 Route 47 South in Rio Grande, New Jersey, as the Carlton H. Hand Post Office Building.1.Carlton H. Hand Post Office Building(a)DesignationThe facility of the United States Postal Service located at 1087 Route 47 South in Rio Grande, New Jersey, shall be known and designated as the Carlton H. Hand Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Carlton H. Hand Post Office Building.